§§
§§
cf
612
No. 27953 w~ iv
¢"~J
INtTHE INTERMEDIATE coURT oF APPEALs §§ ,y
§§ “§
oF THE sTATE oF HAwAI%c §§ le
*~f

CITY BANK, Plaintiff/Counterclaim-Defendant/Appellee,
V. ARTEMIO MARCOS ABAD, INDIVIDUALLY AND AS
TRUSTEE OF THE ARTEMIO M. ABAD REVOCABLE TRUST;
GLORIA PASCUA ABAD, INDIVIDUALLY AND AS TRUSTEE OF
THE GLORIA P. ABAD REVOCABLE TRUST; JENNIFER ABAD,
Defendants/Cross-Claim Defendants/Appellants, and_
FINANCE FACTORS, LIMITED, Defendant/CrOSS-
claimant/Counterclaimant/Appellee; DIRECTOR OF
BUDGET AND FISCAL SERVICES, CITY AND COUNTY OF

HONOLULU, Defendants/Cross-Claim
Defendants/Appellees; and FELIX PASCUA; JOHN DOES

l-50; JANE DOES l-50; DOE PARTNERSHIPS l-50; DOE
CORPORATIONS, DOE "NON-PROFIT" CORPORATIONS 1-lO,
and DOE GOVERNMENTAL UNITS l-50, Defendants; and
FINANCE FACTORS, LIMITED, Third-Party Plaintiff-
Appellee, v. AMERICAN GENERAL FINANCE, INC.,

Third-Party Defendant-Appellee, and ERLINDA
GONZALES and WILSON U. PASCUA, individually and

doing business as HONLAND REALTY, Third-Party

Defendants

APPEAL FRoM THE cIRcU1T coURT oF THE FIRsT cIRcUIT
(civ. No. 01-1-0995)

ORDER DENYING THE MOTION FOR RECONSIDERATION
(By: Foley, Presiding Judge, Fujise and Leonard, JJ.)

Upon consideration of "Appellants' Motion for
Reconsideration of Order Granting Request for Attorney's Fees and

in the Adjusted Amount for Attorney's Costs, Filed June 29, 20lO"

(Motion for Reconsideration) submitted by Gary victor Dubin, on

behalf of Defendant-Appellants Artemio Marcos Abad, individually

and as trustee of the Artemio M. Abad Revocable Trust, Gloria

Pascua Abad, individually and as Trustee of the Glora P. Abad

Revocable Trust, and Jennifer Abad, HRS §§ 607-14 and 607-9,
Hawafi Rules of Appellate Procedure Rule 39, the papers in
support, and the records and files herein,

IT IS HEREBY ORDERED that the Motion for
Reconsideration is denied.

DATED: Honolulu, HawaiUq July 2l, 20l0.

Presiding Ju:;:§§L2

dev

Associate Judge